WINDHORST, J„
DISSENTS WITH REASONS
hi respectfully disagree with the majority’s, opinion affirming the trial court’s denial of The State of Louisiana, Department of Children and Family Services’ (DCFS) petition to terminate. C.F.,, Jr.’s parental rights to his minor child, C.F,.
First, it is undisputed- that DCFS met its burden proving abandonment pursuant *189to La. Ch.C. art. 1015(4) by clear and convincing evidence. Second, the record clearly showed that it was in C.F.’s best interest to terminate C.F., Jr.’s parental rights. I believe that the trial court was manifestly erroneous and clearly wrong in concluding it was not in C.F.’s best interest. Accordingly, I would reverse the trial court’s judgment and grant DCFS’ petition to terminate C.F., Jr.’s parental rights to C.F.